Title: Abigail Adams to John Quincy Adams, 20 March 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My Dear Son
      March 20th 1786 London
     
     Altho I have written you a very long Letter by way of Newyork, yet should one vessel go to Boston without a few lines from me, I flatter myself you would be dissapointed.
     Captain Cushing and Lyde both dined here yesterday. Each of them expect to sail in all this month, but Cushing in the course of the present week. By him I send you a set of shirts, as we had your measure I supposed it was as well to send them made up, as to trouble our Friends to do it for you. I have also sent a peice of linen which mr Jenks has engaged to pack up with some things which he is sending to mr Tufts, and which is to be deliverd to your Aunt Cranch for the use of your Brothers. By mrs Hay I have sent several little bundles to my Friends (She is gone in a British bottom by way of Newyork,) amongst which is silk for a waistcoat for you and your Brother Charles, which you are to have made for commencment day. The Books you requested are also sent by Captain Cushing. If there is any thing more you wish, write me word and I will procure it for you, because I know you will circumcribe your wish to my ability. If that was more ample, many should I rejoice to benefit by it. But if we are not the favorites of fortune, let us be; what is of much more importance to us, the Votaries of Virtue, and consider that being denied the former we are secured from many temptations that always attend upon that fickle Dame. The Prayer of Augur, was that of a wise Man, who was aware that Poverty might expose him to acts of injustice towards his fellow creatures, and riches, to ingratitude towards his Maker. He therefore desird that middle state which would secure him from the temptation of the first, and Gaurd him from the impiety of the latter. And in that middle State, I believe the largest portion of Humane happiness is to be found. Riches always create Luxery, and Luxery always leads to Idleness Indolence and effeminacy which stiffels every noble purpose, and withers the blossom of genious which fall useless to the ground, unproductive of fruit.
     Your Sister has written you so many pages that I suppose she has not left me any thing material to write to you but as I am very rarely honourd with a sight of any of them I shall venture, tho I repeat what has already been written, to inform you that mr Jefferson is here from Paris, and that the treaty with portugal will be compleated in a few days. Conferences have been held with the Tripoline minister who is here. The subject terms of Treaty &c been all transmitted to Congress, and it is for them to decide whether they will purchase a Peace, or whether they will submit to a War which will cost them 3 times as much as a peace, provided they had Ships for the purpose, and after all, will be obliged to make a peace, redeem their prisoners, and pay a still larger tribute than is at present demanded, tho that is very great, or will they take an other whole year to decide upon the subject. This month compleats one, since the appointment of Lamb, who is not yet got to Algiers and when he does, get there, by all accounts, he will not find a greater Barbarian than himself. Is this for the Honour of our Country to send such characters as a specimin of our Nation!
     Do the united States wish to become the Scorn of Europe and the laughing Stock of Nations, by withholding from Congress those powers which would enable them to act in concert, and give vigor and strength to their proceedings. The states dishearten many able Men from joining in their counsels, whose years and experience teach wisdom, and send their beardless Boys to cavil at words, with all the pedantick and shallow Pierian draughts which intoxicate the Brain, who know perhaps how to place their comas and points, but to the weighty matters of the State are quite incompetent, who know no more of the nature of Goverment, or possess any clearer Ideas of the politicks of nations than the Member of Parliament understood of the Geography of America when he talkd of the Island of Virginia.
     Heaven forgive me if I form too unfavourable an opinion of them, but many of the states do not certainly attend sufficiently to the experience and abilities of those to whom they commit, not only their own most important Interests, but those of generations yet to come. Nor are the states fully represented, seven are not competant to Money Matters. Nor do they chuse to transact any buisness of importance. By this means their affairs lag on from Month to Month, even when their is the greatest call for desicion. To those who love their Country and wish to serve her, this conduct becomes burdensome and puts them out of all Patience. But why should I preach, it will do no good. As to this Country—
     
      “Full soon, full soon their envious minds shall know
      our Growth their ruin, and our Peace their woe”
     
     and thus I take my leave of them.
     With respect to the conference with the Tripoline, you will mention that circumstance cautiously. Write me as often as possible & believe me ever Your affectionate Mother
     
      A A
     
     
      PS. inclosed is a triffle.
     
    